Name: Commission Implementing Regulation (EU) NoÃ 1113/2012 of 23Ã November 2012 amending Council Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Implementing Regulation
 Subject Matter: energy policy;  coal and mining industries;  tariff policy;  oil industry
 Date Published: nan

 29.11.2012 EN Official Journal of the European Union L 329/11 COMMISSION IMPLEMENTING REGULATION (EU) No 1113/2012 of 23 November 2012 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In the interest of legal certainty, it is necessary to clarify the scope of the Combined Nomenclature set out in Annex I to Regulation (EEC) No 2658/87, as regards subheading 2710 20 Petroleum oils and oils obtained from bituminous minerals (other than crude) and preparations not elsewhere specified or included containing by weight 70 % or more of petroleum oils or oils obtained from bituminous minerals, these oils being the basic constituents of the preparations, containing biodiesel, other than waste oils. (2) According to Subheading Note 5 to Chapter 27, the term biodiesel means mono-alkyl esters of fatty acids (FAMAE) of a kind used as a fuel, derived from animal or vegetable fats or oils whether or not used. (3) In order to permit classification of products under subheading 2710 20 it is necessary to define the value of the minimum content of biodiesel provided for in that subheading. (4) It is therefore appropriate to add a new paragraph to Additional Note 2 to Chapter 27 of the Combined Nomenclature which establishes the value of the minimum content of biodiesel at 0,5 % by volume (determination by EN 14078 method). (5) Regulation (EEC) No 2658/87 should therefore be amended accordingly. (6) The Customs Code Committee has not issued an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 In Part Two, Section V, Chapter 27, Additional Notes, of the Combined Nomenclature set out in Annex I to Regulation (EEC) No 2658/87, the following point (g) is inserted between Such products fall in subheadings 2710 19 71 to 2710 19 99 or 2710 20 90 and Additional Note 3: (g) containing biodiesel  means that the products of subheading 2710 20 have a minimum content of biodiesel, i.e. mono-alkyl esters of fatty acids (FAMAE) of a kind used as a fuel, of 0,5 % by volume (determination by EN 14078 method).. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2012. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1.